DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-89 are cancelled.
Claims 90-109 are newly added.
Claims 90-109 are pending and are examined on the merits in this prosecution.

Minor Informalities
In claim 90, sixth line, there is a dash (“-“) between “liposomes” and “consists.” It appears that this mark is unnecessary.

CLAIM REJECTIONS

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal 
1) Claims 90-109 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,251,900.
Instant claim 90 is drawn to a method for treating a Mycobacterium avium complex (MAC) lung infection in a patient previously unresponsive to MAC therapy, comprising:
administering to the patient a macrolide antibiotic and a rifamycin compound; and 
administering to the lungs of the patient a pharmaceutical composition comprising amikacin, or a pharmaceutically acceptable salt thereof, encapsulated in a plurality of liposomes, wherein the lipid component of the plurality of liposomes consists of an electrically neutral phospholipid and cholesterol,
wherein administering to the lungs of the patient comprises aerosolizing the pharmaceutical composition to provide an aerosolized pharmaceutical composition comprising a mixture of free amikacin, or a pharmaceutically acceptable salt thereof, and liposomal complexed amikacin, or a pharmaceutically acceptable salt thereof, and administering the aerosolized pharmaceutical composition via a nebulizer to the lungs of the patient once daily in a single dosing session, for an administration period of at least 6 months, 

Conflicting claim 1 is drawn to a method for treating a Mycobacterium avium complex (MAC) lung infection in a patient previously unresponsive to MAC therapy, comprising: administering to the patient a macrolide antibiotic and ethambutol; and administering to the lungs of the patient, a pharmaceutical composition comprising amikacin, or a pharmaceutically acceptable salt thereof, encapsulated in a plurality of liposomes, wherein the lipid component of the plurality of liposomes consists of dipalmitoylphosphatidylcholine (DPPC) and cholesterol, wherein administering to the lungs of the patient comprises aerosolizing the pharmaceutical composition to provide an aerosolized pharmaceutical composition comprising a mixture of free amikacin, or a pharmaceutically acceptable salt thereof, and liposomal complexed amikacin, or a pharmaceutically acceptable salt thereof, and administering the aerosolized pharmaceutical composition via a nebulizer to the lungs of the patient once daily in a single dosing session, for an administration period of at least six months, wherein the treating comprises achieving a negative MAC sputum culture in the patient.
The instant and conflicting claims differ because conflicting claim 1 recites administration of a macrolide antibiotic and ethambutol to the patient but does not recite oral administration. Nevertheless, the subject matter of conflicting claim 1 appears to be within the scope of that of instant claim 1, since it is within the skill of an ordinary practitioner to determine the preferred route of prima facie case of anticipatory-type non-statutory double patenting.

2) Claims 90-109 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,398,719.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 90 is drawn to a method as described above.
Conflicting claim 1 is drawn to a method for treating or providing prophylaxis against a nontuberculous mycobacterium (NTM) lung infection in a patient in need thereof comprising: administering to the patient a macrolide antibiotic and ethambutol; and administering to the lungs of the patient for an administration period, a pharmaceutical composition comprising an aminoglycoside, or a pharmaceutically acceptable salt thereof, encapsulated in a plurality of liposomes, wherein the lipid component of the plurality of liposomes consists of one or more electrically neutral lipids, wherein administering to the lungs of the patient comprises aerosolizing the pharmaceutical composition to provide an aerosolized pharmaceutical composition comprising a mixture of free aminoglycoside, or a pharmaceutically acceptable salt thereof, and liposomal complexed aminoglycoside, or a pharmaceutically acceptable salt thereof, and administering the aerosolized pharmaceutical composition via a nebulizer to the lungs of the patient, wherein during the administration period or subsequent to the 
The instant and conflicting claims differ because conflicting claim 1 recites “the patient exhibits an increased number of meters walked in the 6 minute walk test as compared to the number of meters walked by the patient prior to undergoing the treatment method.” This limitation is not recited by the instant claims. Nevertheless, the subject matter of the conflicting claims appear to be within the scope of that of instant claim 90 since the method treating the patient is substantially the same in the copending claims and, while the copending reference is silent about achieving a negative MAC sputum culture in the patient, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{I}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See also MPEP 2145. As such, the result is a prima facie case of obviousness-type non-statutory double patenting.
Additionally, the instant and conflicting claims differ because conflicting claim 1 recites administration of a macrolide antibiotic and ethambutol to the patient but does not recite oral administration. Nevertheless, the subject matter of conflicting claim 1 appears to be within the scope of that of instant claim 1, since it is within the skill of an ordinary practitioner to determine the preferred route of administration of a drug. As such, there is a prima facie case of anticipatory-type non-statutory double patenting.

3) Claims 90-109 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-46 of US Patent No. 10,588,918.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 90 is drawn to a method as described above.
Conflicting claim 1 is drawn to a method for treating a Mycobacterium avium complex (MAC) lung infection, comprising: administering to the patient a macrolide antibiotic; and administering to the lungs of the patient for an administration period of at least six months, a pharmaceutical composition comprising amikacin, or a pharmaceutically acceptable salt thereof, encapsulated in a plurality of liposomes, wherein the lipid component of the plurality of  wherein administering to the lungs of the patient comprises aerosolizing the pharmaceutical composition via a nebulizer to provide an aerosolized pharmaceutical composition comprising a mixture of free amikacin, or a pharmaceutically acceptable salt thereof, and liposomal complexed amikacin, or a pharmaceutically acceptable salt thereof, and administering the aerosolized pharmaceutical composition via the nebulizer to the lungs of the patient once daily in a single dosing session during the administration period; wherein during the administration period or subsequent to the administration period, the patient exhibits an NTM culture conversion to negative and walks an increased number of meters in the 6 minute walk test (6MWT), as compared to the number of meters walked by the patient prior to undergoing the treatment method.
The instant and conflicting claims differ because conflicting claim 1 recites an NTM (non-tuberculous mycobacterium) culture conversion, as well as recites “an increased number of meters in the 6 minute walk test.” These limitations are not recited by the instant claims. Nevertheless, the subject matter of the conflicting claims appear to be within the scope of that of instant claim 90 since mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.

4) Claims 90-109 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-46 of US Patent No. 10,828,314.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 90 is drawn to a method as described above.
Conflicting claim 1 is drawn to a method for treating a Mycobacterium avium complex (MAC) lung infection, comprising: administering to the patient a macrolide antibiotic; and administering to the lungs of the patient for an administration period of at least six months, a pharmaceutical composition comprising a liposomal suspension, wherein the liposomal suspension comprises an aminoglycoside, or a pharmaceutically acceptable salt thereof, encapsulated in a plurality of liposomes, wherein the lipid component of the plurality of liposomes consists of an electrically neutral phospholipid and cholesterol, wherein administering to the lungs of the patient comprises aerosolizing the pharmaceutical composition via a nebulizer to provide an aerosolized pharmaceutical composition comprising a mixture of free aminoglycoside, or a pharmaceutically acceptable salt thereof, and liposomal complexed aminoglycoside, or a pharmaceutically acceptable salt thereof, and administering the aerosolized pharmaceutical composition via the nebulizer to the lungs of the patient once daily in a single dosing session during the administration period; wherein during the administration period or subsequent to the administration period, the patient exhibits an NTM culture conversion to negative and walks an 
The instant and conflicting claims differ because conflicting claim 1 recites an NTM (non-tuberculous mycobacterium) culture conversion, as well as recites “an increased number of meters in the 6 minute walk test.” These limitations are not recited by the instant claims. Nevertheless, the subject matter of the conflicting claims appear to be within the scope of that of instant claim 90 since mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.

6) Claims 90-109 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 90-109 of copending Application 17/031,744.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 90 is drawn to a method as described above.
Conflicting claim 90 is drawn to a method for treating a Mycobacterium avium complex (MAC) lung infection associated with cavitary lesions in a patient previously unresponsive to MAC therapy, comprising: administering to the lungs of the patient a pharmaceutical composition for an administration period, wherein the pharmaceutical composition comprises amikacin, or a pharmaceutically 
The instant and conflicting claims differ because conflicting claim 90 recites a “Mycobacterium avium complex lung infection associated with cavitary lesions in a patient previously unresponsive to MAC therapy.” This limitation is not recited by the instant claims. Nevertheless, the subject matter of the conflicting claims appear to be within the scope of that of instant claim 90 since mere recognition of latent properties in the prior art, such as a “Mycobacterium avium complex lung infection associate with cavitary lesions” does not render nonobvious an prima facie case of obviousness-type non-statutory double patenting. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612